Citation Nr: 0211861	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for skin rashes and 
bruises, a breathing disorder, and an eye disorder, to 
include as due to Agent Orange herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966, including service in the Republic of Vietnam during the 
Vietnam War.  Subsequent Reserve service in indicated by the 
evidence of record.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) for additional development.  
Following the completion of the requested development, the 
case was returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 15, 1962 
to June 3, 1966, including service in the Republic of Vietnam 
during the Vietnam War era.

2.  The record includes no competent medical evidence of a 
current sinus disorder.

3.  Left knee complaints and a diagnosis of patellar bursitis 
were manifest during active service.  No competent medical 
evidence relates current findings of internal derangement of 
both knees with mild functional loss to the veteran's 
service.

4.  The record includes no competent medical evidence of a 
current skin disorder or breathing disorder.  

5.  No competent medical evidence has been submitted which 
links or relates an eye disorder to the veteran's period of 
active service, including herbicide exposure during such 
service.

CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A skin disorder, breathing disorder, and/or an eye 
disorder were not incurred in or aggravated by service, and 
such may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a sinus disorder, a bilateral knee disorder, a skin disorder, 
breathing disorder and eye disorder.  In essence, he contends 
that his claimed sinus disorder and knee disorders are the 
result of disease and/or injury which he sustained during his 
active service.  He further contends that his claimed skin 
disorder, breathing disorder and eye disorder are due to his 
exposure to herbicides while serving in the Republic of 
Vietnam.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to all of the issues on appeal will 
then be briefly set forth.  Finally, the Board will 
separately analyze the veteran's claims.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  In filing his claims of 
entitlement to service connection in March 1998, the veteran 
utilized VA Form 21-526, the form designated for such 
purposes.  The claim appeared substantially complete on its 
face.  The veteran clearly identified the disabilities in 
question and the benefits sought. 



The former well grounded claim requirement

The RO initially denied the veteran's claims by finding that 
they were not well grounded.  See the February 1999 statement 
of the case.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, 14 Vet. App. (2000), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in a March 2002 supplemental 
statement of the case the RO readjudicated the issues listed 
above based on the substantive merits of the claims.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2001); 38 
C.F.R. § 3.159(b). 

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought by means of 
the February 1999 statement of the case; the December 2000 
remand issued by the Board, which specifically referenced the 
VCAA and called for additional notification and development 
in conformity therewith; a February 2001 letter from the RO 
to the veteran explaining his rights and responsibilities 
under the VCAA; and the March 2002 supplemental statement of 
the case, which quoted the VCAA in great detail.  After 
having reviewed the correspondence and other documentation of 
record, in particularly the February 2001 letter to the 
veteran and the March 2002 supplemental statement of the 
case, the Board has concluded that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159(c).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The RO obtained or attempted to obtain the veteran's VA 
treatment records and private treatment records as they were 
identified by the veteran.  It does not appear that there are 
any additional pertinent treatment records to be requested or 
obtained.  In a statement submitted in February 2001, the 
veteran informed the RO that there were no other records 
available concerning the issues on appeal.  

In view of the fact that all available evidence has been 
obtained, any question as to which portion of evidence is to 
be provided by the claimant and which portion to be provided 
by VA is rendered moot.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002)  

Additionally, the veteran was afforded pertinent VA 
examinations in August 2001.  There is of record sufficient 
evidence of record to decide the claims.  In addition, the 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  

In short, it is the conclusion of the Board that the 
requirements of the VCAA have been met.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Relevant law and regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 1110, 1131.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Additional law and regulations specific to allegations of 
exposure to Agent Orange will be set forth where appropriate 
below.


1.  Entitlement to service connection for a sinus disorder.

Factual background

The veteran's service entrance examination of February 1962 
reflects that he reported nasal congestion with certain 
dusts.  Post-service medical records reflect that in May 
1984, the veteran was treated for sinus congestion.  

Pursuant to the Board's December 2000 remand, in August 2001, 
the veteran was afforded a VA examination for purposes that 
included the evaluation of his sinus disorder.  In the report 
of that examination, the examiner noted that the veteran's 
claims file was reviewed.  Following examination, the 
pertinent diagnosis was a "sinus disorder with a negative 
examination."  The examiner explained that there was no 
evidence of any sinus disease and that x-ray of the sinuses 
was negative.  

Analysis

The medical evidence includes no diagnosis of a sinus 
disorder.  The veteran's claim of entitlement to service 
connection for a sinus disorder fails in the absence of such 
diagnosis.  See Rabideau and Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless the claimed disability currently 
exists].

The veteran has in essence contended that he has a sinus 
disorder.  However, the veteran's self-diagnosis is not 
competent medical evidence.  It is now well-settled that as a 
layperson, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of a diagnosis of a sinus disorder, the Board 
need not address in detail the remaining two prongs set out 
in Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is 
no evidence of a sinus disorder in service and no medical 
evidence of a nexus between any in-service injury or disease 
and a current sinus disability.  
All three Hickson elements have not been met.

In conclusion, in the absence of evidence of a current 
diagnosis of a sinus disorder that is related to service, a 
preponderance of the evidence is against the claim of service 
connection for a sinus disorder.  Based upon the foregoing, 
and for the reasons and bases stated, the Board finds that 
service connection for a sinus disorder is not warranted.

2.  Entitlement to service connection for a bilateral knee 
disorder.

Factual background

Service medical records reveal that in January 1966, the 
veteran complained of tenderness and tightness of the left 
knee.  Physical examination found some edema, warmth and 
tenderness around the kneecap, with full range of motion with 
pain at the extremes.  The assessment was mild patellar 
bursitis.  He was given an Ace wrap, instructed to soak the 
knee, and was placed on light duty for 72 hours.  The 
remainder of the veteran's active service medical records, 
including his June 1966 separation examination, are 
pertinently negative.  Post-service Naval reserve medical 
records, including numerous physical examinations during the 
1980s, are pertinently negative.  

In December 1994, arthritis of both knees was identified.  
The veteran was 49 years of age at the time.  The last 
examination of record was completed in May 1998.  No 
musculoskeletal problems were noted on physical examination.  
However, in an accompanying report of medical history, the 
veteran reported having pain in both knees, which the 
examiner recorded as degenerative arthritis which was 
controlled by over the counter medications.     

Pursuant to the Board's December 2000 remand, in August 2001 
the veteran was afforded a VA examination for purposes that 
included the evaluation of his claimed bilateral knee 
disorder.  In the report of that examination, the examiner 
noted that the veteran's claims file was reviewed.  The 
veteran reported bilateral knee pain.  He denied surgery on 
the knees.  On physical examination, ranges of motion of both 
knees was somewhat limited.  Following examination, the 
pertinent diagnosis was internal derangement of both knees.  
X-rays were normal.  

Analysis

Applying the Hickson analysis, there is evidence of a current 
disability in the form of the diagnosis of internal 
derangement of both knees.  Hickson element (1) has therefore 
been satisfied.

With respect to Hickson element (2), there is evidence of a 
brief and mild left knee problem in January 1966, which 
evidently resolved quickly, since there is no subsequent 
mention of left knee problems during the remainder of the 
veteran's active service or for many years thereafter.  There 
is no evidence whatsoever of right knee injury or disease 
during active duty.  The Board further notes that although 
degenerative arthritis of both knees was noted years later in 
the veteran's Reserve medical records, there is no evidence 
of any knee injury during the veteran's lengthy Reserve 
service.  Hickson element (2), disease or injury during 
service, has therefore not been met.    

In addition, competent medical nexus evidence that associates 
the veteran's current left knee and/or right knee disorders 
with his period of active or Reserve service is also lacking.  
Although the veteran was asked by RO letter of February 2, 
2001, to provide medical evidence of a link between the 
disability claimed and military service, he has not done so.  
While the veteran has expressed the opinion that his 
bilateral knee disorder is related to his period of active 
service, as discussed above the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Espiritu, supra; see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, for the reasons stated above, Hickson element (3), 
medical nexus, has also not been met.  A preponderance of the 
evidence is against the claim of service connection for a 
left and/or right knee disorder.  Based upon the foregoing, 
and for the reasons and bases stated, the Board finds that 
service connection for a bilateral knee disorder is not 
warranted.

3.  Entitlement to service connection for skin rashes and 
bruises, a breathing disorder and an eye disorder, to include 
as due to Agent Orange exposure.  

The veteran's primary contention is that has a skin disorder, 
a breathing disorder, and an eye disorder that are residuals 
of his exposure to Agent Orange herbicide while serving in 
the Republic of Vietnam during the Vietnam war.  In 
particular, he states that he has occasional skin rashes and 
bruises very easily; he has breathing problems at times; and 
that at times his eyes "swell up", and he has a lot of 
tearing and itching.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated. 

Refractive error of the eyes is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2001); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (west 1991 & Supp. 
2001); 38 C.F.R. § 3.307(a) (2001).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A.§ 1116(a)(4) (West 
1991); 38 C.F.R. § 3.307(a)(6)(i) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; adult onset diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2001).

The diseases listed at 38 C.F.R. § 3.309(e) (2001) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual background

The veteran does not contend that a skin disorder, a 
breathing disorder, or an eye disorder were manifest during 
his period of active service, and there is no evidence of 
record to that effect.  The veteran's service medical records 
are silent for complaint, treatment, findings or diagnosis of 
a skin disorder, a breathing disorder, or an eye disorder 
during his period of active service or on service separation 
examination.  

Neither a skin disorder, a breathing disorder, nor an eye 
disorder are shown in the post-service medical records, 
including the very extensive Reserve medical records.  

Pursuant to the Board's December 2000 remand, in August 2001, 
the veteran was afforded a VA examination for purposes that 
included the evaluation of his skin disorder, breathing 
disorder, and eye disorder.  In the report of the examination 
pertinent to the claims of a skin disorder and breathing 
disorder, the examiner noted that the veteran's claims file 
was reviewed.  Following examination, the pertinent diagnoses 
were "skin rashes and itching by history but with a negative 
examination at this time," and "breathing disorder with 
negative examination."  The examiner explained that 
regarding the veteran's breathing disorder, there was no 
evidence of any respiratory disease; his pulmonary function 
tests and chest x-rays were normal; and his respiratory 
system examination was negative.  The examiner indicated that 
there was no evidence of any skin rashes or peeling of the 
skin during the examination.  

The August 2001 evaluation included a separate eye 
examination.  The veteran's chief complaint was a growth on 
the left eye for which he was taking medication.  Following 
examination, the assessment was mild age-related macular 
degeneration; pterygium of the right eye; pinguecula of the 
left eye; mild age-related nuclear sclerosis; and 
hyperopia/presbyopia/regular astigmatism.  

Analysis

With respect to the Hickson analysis, element (2) is 
satisfied in that in-service exposure to exposure to 
herbicides is presumed under the law and regulations cited 
above. 

With respect to Hickson element (1), the medical evidence 
includes no diagnosis of a skin disorder or a breathing 
disorder.  Notwithstanding the veteran's allegations that he 
has these disorders and that they are related to exposure to 
Agent Orange in Vietnam, the veteran's claims of entitlement 
to service connection for those two disorders fail in the 
absence of such diagnosis.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless the claimed disability currently exists].  As noted, 
the veteran's self-diagnosis is not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  That aspect of the veteran's Agent Orange claim 
fails on that basis.

An eye disorder has been variously diagnosed in August 2001, 
with a multiple assessment of mild age-related macular 
degeneration; pterygium of the right eye; pinguecula, of the 
left eye; mild age-related nuclear sclerosis; and 
hyperopia/presbyopia/regular astigmatism.  Hickson element 
(1) has therefore been satisfied with respect to an eye 
disability.    

The veteran acknowledges that he did not have any eye 
disability in service, and the service medical records and 
post-service records over a period of may years confirm this.  
In essence, the veteran ascribes any current eye disability 
to exposure to Agent Orange in service over thirty years ago.

The recently identified eye disabilities are not among the 
disabilities listed as being presumptively related to 
herbicide exposure.  The Court has held that, in view of the 
plain language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a service 
connection claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e).  In other words, both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.  Cf. McCartt v. West, 12 
Vet. App. 164 (1999).

In this case, there is no evidence that the veteran has 
developed an enumerated disease.  Accordingly, the 
presumptive Agent Orange regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the claimed disability is related to 
service, including exposure to Agent Orange.  In this case, 
however, no competent medical evidence or opinion has been 
entered into the record which links or relates any of the 
veteran's variously diagnosed eye disorders to his period of 
active service, including the presumed exposure to Agent 
Orange.  The only opinion which purports to make such a 
connection is that of the veteran himself.  The Board again 
notes that the Court has held that lay persons, such as the 
veteran and his representative, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In short, although there is a current diagnoses of various 
eye disorders, there is no medical evidence of a nexus 
between the veteran's service, including presumed Agent 
Orange exposure during service, and any current eye 
disability.  Accordingly, Hickson element (3) has not been 
met and service connection cannot be granted.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for an a skin disorder, a 
respiratory disorder, or an eye disorder, either on a direct 
basis or presumptively as residual to herbicide exposure.  
Accordingly, service connection for a skin disorder, a 
respiratory disorder, or an eye disorder is not warranted.


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for skin rashes and 
bruises, a breathing disorder, and an eye disorder, to 
include as due to Agent Orange exposure, is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

